IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,420-01


                               EX PARTE SONIA CACY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. P-2037-B-83-CR IN THE 83rd DISTRICT COURT
                              FROM PECOS COUNTY


     Per curiam. YEARY , J., filed a concurring opinion in which KELLER , P.J., joined.
RICHARDSON , J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Eighth Court of Appeals affirmed her conviction

in part and remanded the cause for a new punishment hearing. Cacy v. State, No. 08-93-00085-CR

(Tex. App.—El Paso May 11, 1995) (not designated for publication). Applicant’s conviction was

subsequently affirmed. Cacy v. State, 08-96-00239-CR (Tex. App.—El Paso Mar. 19, 1998) (not

designated for publication).
                                                                                                    2

        Applicant alleges, inter alia, that she is actually innocent of committing the offense in this

case.

        The trial court, after holding a live evidentiary hearing, recommends relief be granted. We

agree, and find Applicant is entitled to relief on the basis of actual innocence. Ex parte Elizondo,

947 S.W.2d 202 (Tex. Crim. App. 1996).

        Relief is granted. The judgment in Cause No. P-2037-B-83-CR in the 83rd District Court

of Pecos County is set aside, and Applicant is remanded to the custody of the Sheriff of Pecos

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: November 2, 2016
Do not publish